hearing. Eighth Judicial District Court, Clark County; Kathleen E.
                     Delaney, Judge.
                                 Because no statute or court rule permits an appeal from an
                     order denying the abovementioned motions, we lack jurisdiction.    Castillo
                     v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                 ORDER these appeals DISMISSED.




                                                               g
                                                        Pickering
                                                                 reed00/41 .

                                                           e3/4.


                                                        Parraguirre




                     cc:   Hon. Kathleen E. Delaney, District Judge
                           Earnest Phillips
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    c4COM